Detailed Action
The following is a non-final rejection made in response to an election received on April 7th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, i.e. claims 1, 5-7, 14, and 15-21, in the reply filed on April 7th 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-7, and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 13-20 of copending Application No. 17/118973. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered to be obvious variants. The differences based on the claimed subject matter appear to be directed to the use of flexible materials and the shape of one of the openings characterized by the claimed “neck portion”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Since the double patent rejection is being made as an obviousness-based type, this issue may be remedied without amendment by filing a terminal disclaimer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0144279 (hereinafter referred to as “SHOCK TUBE SYSTEMS”, “STS”, or simply as “the reference”).
Regarding claims 1, 5-7, and 14, STS teaches a shock tube package system comprising: a coreless bundle of shock tubing (22); a compression-fit outer covering (28) disposed about the periphery of the bundle of shock tubing such that the shock tubing is disposed within the outer covering; the bundle of shock 
Where STS fails to fully anticipate the claim is in regard to the shape of the second end. The claims define the second end so that the second end has “a neck portion”. By extension, the reference fails to teach any of the particulars of the neck portion, such as: “the neck portion is configured to move from a first size to a second size when the bundle of shock tubing is inserted into the outer covering” (claim 5); “wherein the neck portion is further configured to move from the second size to the first size after the bundle of shock tubing is inserted” (claim 6); and 
In reviewing the Applicant’s disclosure to determine the facts related to this limitation, the neck portion claimed by the Applicant appears to be a portion of the outer surface that tapers inwardly from a first size to a second size after the bundle of shock tubing is inserted into the outer covering (see Fig. 4). The disclosure does not support any new or unexpected function resultant from this particular feature and no criticality appears to exist, i.e. the shape of the second end does not appear to have any material effect on the function or use of the invention. The Applicant’s specification actually supports alternative embodiments that do not require any neck portion at all1.
The differences between the reference and the claimed subject matter appear to be directed to an obvious variant capable of being performed by a person of ordinary skill in the art. Being as that the reference teaches an outer covering, the differences between that teaching and a claim limitation citing a neck portion is considered to involve a shape/size modification of the known outer covering.

	Regarding claim 15, STS teaches that the outer covering is formed from a flexible or elastic material (the reference teaches that the outer covering may be made from polymer material; see para. [0044]).
	Regarding claim 16, STS teaches that the outer covering is a compression fit over the bundle of shock tube (Figs. 1 and 2 show a tight fit engagement of the outer covering over the shock tube bundle stationed within).
	Regarding claim 17, STS teaches a detonator (34) coupled to the second end of the bundle of shock tube (see Fig. 10).
	Regarding claim 18, STS teaches an initiator device (36) coupled to the first end of the bundle of shock tube.
	Regarding claim 19, STS teaches that the initiator device (36) is removably coupled to the outside cover (the reference simply requires that the initiator device be “secured in place against the outer covering” and teaches “a second layer of shrink wrap-type covering” as an example; this type of attachment is not considered to be a permanent connection between the initiator and outside cover and the initiator is therefore considered to be “removably coupled to the outside cover”).
	Regarding claim 20, STS teaches that the detonator (34) is removably disposed within an interior portion of the bundle of shock tube (see para. [0025]).
	Regarding claim 21, STS teaches that the outer covering is made from a textile material (see para. [0044]).
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 From the original specification: [0032] The neck portion 26 includes an opening 40. The neck portion 26 and opening 40 are configured to expand from a first size to a larger second size to allow the shock tube coils 22 to be inserted into the outer covering 28. After the shock tube coils 22 are inserted, the neck portion 26 and opening 40 return to the first size to retain the shock tube coils 22 within the outer covering 28. In an embodiment, the second end 35 is shaped like the first end 29 and does not include a neck portion 26. In an embodiment, the weave of the textile material of the outer covering 28 is configured to be elastic and to automatically reduces in size to the first size after the shock tube coils 22 are inserted. In an embodiment, the neck portion includes a section that extends about the circumference of the neck portion and is elastic, but stiffer, than the surrounding material. In another embodiment, an external elastic member 41 (FIG. 4) is placed around the neck portion 26 after the shock tube coils 22 have been inserted.